 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe licensor over the employees of the licensees, the Board concludedinFrostcothat the licensor and the licensees were joint employers andthat a storewide unit could be appropriate.In contrast, S.A.G.E. does not have control over the personnel andlabor policies of its licensees that were present in the cited cases. Sofar as appears from the license agreement, and other evidence, eachlicensee of S.A.G.E. is free to decide its own labor policies, to conductitsown collective-bargaining negotiations, and to make its own,collective-bargaining contracts, free of any interference or control byS.A.G.E.In the absence of substantial control of labor relations by S.A.G.E.,we find that S.A.G.E. and its licensees are not joint-employers of theemployees of the licensees and that a single storewide unit is there-fore inappropriate.As the Petitioner does not seek to represent theemployees of licensees in separate units, we shall dismiss the petition 8[The Board dismissed the petition.]MEMBER BROWN took not part in the consideration of the aboveDecision and Order.s Although Member Leedom concurs in this result, he does not consider the absence ofsubstantial control of labor relations by S.A.G.E. as the sole or even principal considera-tion supporting the conclusion that a single storewide unit is inappropriate. Instead herelieson various considerations, as more fully set forth in the dissenting opinion InOverton Markets, Inc., etat.,d/b/aOverton Markets,142 NLRB 615, andChecker CabCompany, etc.,141 NLRB 583.Electralab Electronics Corporation,PetitionerandInternationalAssociation of Machinists,AFL-CIO.Case No. 21-ISM-980.March 12, 1964DECISION AND ORDERUpon, a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Barton W.Robertson.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].Upon the entire record'in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.146 NLRB No. 36. ELECTRALAB ELECTRONICS CORPORATION3293.No question affectingcommerceexists concerning the representa_tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act, for the follow-ing reasons:Electralab Electronics Corporation, hereinafter called New Electra-lab, is engaged in the manufacture of printed circuit boards at itsplant in Encinitas, California. It is the successor corporation toElectralab Printed Electronics Corporation, Western Division, here-inafter called Old Electralab.The assets of Old Electralab weresold to New Electralab on or about November 1, 1962. The latter firmcontinued the operation, retaining the same facilities, equipment, andemployees.'On June 5, 1962, some 5 months earlier, the International Associa-tion of Machinists (AFL-CIO) was certified as the exclusive bargain-ing agent for employees of Old Electralab.2This certification wasamended on December 31, 1962, naming New Electralabas successorEmployer.The instant petition was filed by New Electralab on December 4,1963 sThe IAM has moved to dismiss the petition as untimely inview of the circumstances discussed below.The record shows that Old Electralab dealt with the IAM forapproximately 5 months following the June certification and thaton or about November 1, 1962, and for approximately 5 months there-after,New Electralab in effect withdrew exclusive recognition fromthe IAM. On January 17, 1963, an unfair labor practice charge wasfiled by the IAM, in Case No. 21-CA-5145, alleging that during thependency of the motion to amend its certification, New Electralabrecognized another union, Employees Association of Electralab Elec-tronics Corporation, as the bargaining representative of its employees.The record further shows that after the issuance of a complaintalleging violations of Section 8(a) (1), (2), and (5) of the Act, theparties executed a settlement stipulation on April 4, 1963.By itsterms and subject to Board approval, New Electralab agreed, amongother things, to withdraw recognition from, and completely disestab-lish, the Association, and to bargain collectively with the IAM asthe exclusive representative of its employees.On: April 19, 1963, theBoard approved the settlement stipulation and issued -its Decisionand Order based thereon.The Court of Appeals for the Ninth Cir-cuit issued a decree enforcing the Board Order on June 24, 1963.i It appears that the vice president and general managerof Old Electralabbecame presi-dent of New Electralab and continued as the individualresponsible for the labor relationspoliciesthroughout the entireperiod hereinvolved.2 Case No. 21-RC-7758.8An RDpetitionwas filedon August26, 1963(CaseNo. 21-RD-67G), and was dis-missedby theRegionalDirector as untimelyon September6.Thedismissalwas upheldby theBoardon October 30. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor" more than 7 months following the Board Order, the partiesapparently bargained. It is the Employer's position that by OldElectralab's bargaining for 5 months in 1962 and by New Electralab'sbargaining for over 7 months in 1963, it has satisfied the requirementof bargaining for a full certification year, and that its RM petitionwas therefore not premature.We are not so persuaded. InMar-Jac Poultry Company, Inc.,5anemployer's refusal to bargain during the certification year caused usto grant to a union a period of "at least one year of actual bargaining"from the date of the settlement agreement.Here, the Employer notonly refused to bargain with the IAM during the certification yearbut also recognized another union as the bargaining agent of its em-ployees.Furthermore, we are not satisfied on this record that eitherOld or New Electralab bargained in good faith at any time prior toApril 19, 1963, when the Board approved the settlement stipulation.Under the circumstances, we find that IAM is entitled to at least 1year of actual bargaining from that date.The instant petition istherefore untimely and we shall dismiss it.[The Board dismissed the petition.]4 Testimony taken at the hearing,held on December 19, 1963, reveals that the partiesheld their first postsettlement meeting onApril29 and bargained through November, atwhich time they reached an impasse in negotiations.6136 NLRB 785.Greenacres,Inc., d/b/a Woodland Hills Country ClubandMis-cellaneousWarehousemen,Drivers& Helpers, Local 986,I.B.T.C.W. & H. of A., Petitioner.Case No. 21-RC-8739.March12, 1964DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the. NationalLabor Relations Act, a hearing was held before Hearing OfficerHoward Fabrick.The Hearing Officer's rulings made at the hear-ing arefree from prejudicial error and dare hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds:1.The Employer operates a private golf and country club in Wood-land Hills, California. It furnishes recreational facilities in the formof a golf course and a swimming pool to its members and their guests.It alsosellsfood and beverages to its members and guests, operatingfor that purpose a restaurant, dining room, and bar. It does not,however, maintain or operate any housing facilities.146 NLRB No. 37.